Citation Nr: 1821496	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for arterial thrombosis.

2. Entitlement to service connection for right leg above-the-knee amputation.

3. Entitlement to service connection for erectile dysfunction.

4. Entitlement to service connection for a sleep disorder, claimed as sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues on appeal previously came before the Board in April 2016 at which time they were remanded for further development, particularly so that any outstanding treatment records could be obtained.  Also remanded at that time were service connection claims for hypertension and a skin condition of the upper extremities.  A July 2016 rating decision subsequently granted the hypertension and skin claims, and they are no longer before the Board at this time.  

In his February 2012 substantive appeal, the Veteran requested a hearing to be held before a Veterans Law Judge.  In December 2015, the Veteran withdrew his request for a hearing.  To date he has not renewed that request.


FINDINGS OF FACT

1. The Veteran's arterial thrombosis is at least as likely as not etiologically related to his service-connected hypertension and diabetes mellitus.  

2. The Veteran's right leg above-the-knee amputation, which is secondary to his arterial thrombosis, is at least as likely as not etiologically related to his service-connected hypertension and diabetes mellitus.

3. The Veteran's erectile dysfunction is at least as likely as not etiologically related to his service-connected hypertension and diabetes mellitus.

4. The Veteran's obstructive sleep apnea is at least as likely as not etiologically related to his service-connected posttraumatic stress disorder.


CONCLUSIONS OF LAW

1. The criteria for service connection of arterial thrombosis have been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2. The criteria for service connection of right leg above-the-knee amputation have been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310.

3. The criteria for service connection of erectile dysfunction have been met. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310.

4. The criteria for service connection of obstructive sleep apnea have been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Given the positive outcome of the below decision, any failure on VA's part in fulfilling the duty to notify or assist would constitute harmless error.

Service Connection

The Veteran seeks service connection for four disabilities: (1) arterial thrombosis; (2) right leg, above the knee amputation, which has been attributed to arterial thrombosis; (3) sleep apnea; and (4) erectile dysfunction.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2017).

The Board finds that service connection should be granted for all four disabilities.  

At the outset, the Board observes that the Veteran has a confirmed diagnosis of all four disabilities.  For his part, the Veteran contends that his disabilities are the result of conceded herbicide exposure during active service.  While certain diseases are granted presumptive service connection if exposure to an herbicide agent is found, the disabilities on appeal are not among those for which presumptive service connection is granted.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2017).  This does not preclude service connection on a direct basis if evidence of record connects the disabilities to herbicide exposure.  In the present matter, the Board has reviewed the evidence of record and finds no opinions which would favor such a grant based on direct connection to herbicide exposure.  However, because the disabilities may be granted service connection on a secondary basis, such analysis need not be addressed in depth by the Board at this time.

In addressing potential secondary service connection of the disabilities on appeal, the Board observes that the Veteran has been awarded service connection for various other disabilities, including coronary artery disease, hypertension, posttraumatic stress disorder (PTSD), and diabetes mellitus.   

The Veteran was afforded a VA examination in August 2011 which found a present diagnosis of arterial thrombosis with an associated right leg above-the-knee amputation, which the examiner stated was less likely due to his in-service herbicide exposure, and more likely due to hyperlipidemia, long history of smoking and sedentary lifestyle.  The examiner did not provide an opinion regarding secondary service connection to the Veteran's various other service-connected disabilities.  In light of this, in May 2017, the Board sought an independent medical opinion which addressed  secondary service connection.  The examiner reviewed the Veteran's entire medical history and stated that the Veteran's arterial thrombosis and associated right leg amputation were more likely than not etiologically linked to his service-connected hypertension and diabetes mellitus.  The examiner stated that coronary artery disease is a result of arteriosclerosis and therefore frequently associated with other types of arterial thrombosis.  At the very least, they more likely than not contributed to his arterial thrombosis and subsequent right leg amputation.    The Board finds this opinion to be persuasive as it was rendered in contemplation of the complete medical record by a vascular specialist.  The Board has reviewed the claims file and found no other medical evidence which would contradict this opinion.  As such, affording the Veteran the benefit of the doubt, service connection should be granted for arterial thrombosis and right leg amputation as secondary to his service-connected diabetes and hypertension.

Likewise, the May 2017 examiner also stated that the Veteran's erectile dysfunction was not likely due to herbicide exposure, but can be caused by atherosclerosis, and therefore is more likely than not related to the risk factors supporting his opinion regarding arterial thrombosis, namely diabetes mellitus and hypertension.  As there is no opinion of record which would contradict this medical opinion, the Board also finds that service connection should be granted for erectile dysfunction as secondary to  his service-connected diabetes and hypertension.

Finally, concerning the claim for obstructive sleep apnea, the May 2017 examiner opined against a nexus to any service-connected disabilities, but did not provide a rationale for that opinion, and when requested to provide an addendum, stated that as a vascular specialist, he is not aware of any connections between vascular conditions and sleep apnea; his research of chemical exposures revealed no medical literature relating herbicides to sleep apnea.  

Because this opinion did not address all of the Veteran's service-connected disabilities, the Board sought a new independent medical opinion.  On March 5, 2018, a board certified otolaryngologist reviewed the Veteran's claims file and complete medical history and stated that, while it was less likely than not that his sleep apnea was related to any in-service herbicide exposure, it is at least as likely as not that the Veteran's obstructive sleep apnea was caused by or is otherwise etiologically linked to his service-connected PTSD.  The examiner elaborated that evidence in peer reviewed medical literature links sleep apnea to PTSD, and that the risk of sleep apnea is directly proportional to the severity of PTSD.  The examiner specifically cited to a study from the Uniformed Service University in Bethesda, Maryland which reported high incidence of obstructive sleep apnea in combat veterans and poorer outcome compared to veterans without PTSD.  He further noted a 2015 study from the San Diego Veteran Hospital published in the Journal of Clinical Sleep Medicine which found similar high incidences of sleep apnea in veterans with PTSD.  The Board finds this opinion persuasive.  Although the May 2017 examiner opined against service connection, he did not address a possible link to PTSD.  Further, the March 2018 opinion is supported by multiple studies and was made in consideration of the Veteran's complete medical history.  The Board has reviewed the evidence of record, but found nothing that would contradict this opinion.  As such, the Board finds that service connection should be granted for obstructive sleep apnea as secondary to service-connected PTSD.  


ORDER

Service connection for arterial thrombosis is granted.

Service connection for right leg above-the-knee amputation is granted.

Service connection for erectile dysfunction is granted.

Service connection for obstructive sleep apnea is granted.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


